389 U.S. 86
88 S. Ct. 200
19 L. Ed. 2d 253
Richard GARNERv.Howard YEAGER, Warden, et al.
No. 704.
Nov. 6, 1967.

Judgment vacated and case remanded for reconsideration.
PER CURIAM.


1
Certiorari was granted in this case on October 9, 1967. The judgment of the Court of Appeals for the Third Circuit is vacated and the case is remanded to the District Court of New Jersey for further proceedings consistent with this opinion.


2
Petitioner sought federal habeas corpus on the ground, among others, that prior to his state trial, the assistant prosecutor who handled the prosecution concealed the existence of a promise or agreement to recommend a specific sentence or leniency for an accomplice who testified as a State's witness against petitioner. The District Court rejected the claim without a hearing and upon its examination of the trial record, the record upon a motion for new trial, and the decision of the Supreme Court of New Jersey, State v. Sullivan, 43 N.J. 209, 203 A.2d 177. However, subsequent to the entry of the judgment of the Court of Appeals on April 7, 1967, the Supreme Court of New Jersey, on July 5, 1967, in a state post-conviction proceeding brought by petitioner's co-defendant Taylor under N.J.Rev.R. 3:10A, granted Taylor a new trial after a trial court hearing on similar allegations. State v. Taylor, 49 N.J. 440, 231 A.2d 212. In that circumstance the judgment of the Court of Appeals is vacated and the case is remanded to the District Court for reconsideration of petitioner's claim in light of the action of the Supreme Court of New Jersey in State v. Taylor. The District Court's reconsideration may include whether petitioner should be required first to exhaust any remedy which may be available in the state courts. It is so ordered.